This is an appeal by the plaintiff, Mrs. Willett, from an order of the superior court for Yakima county denying her petition for a monthly allowance to be paid to her by the defendant, Willett, from whom she had been divorced, for the support of herself and children, in addition to the one hundred dollars per month awarded to her by the decree; and also for some change in the decree relating to the custody of their children. *Page 699 
Nine months after the entry of the interlocutory decree and one month after the entry of the final decree of divorce, no appeal having been taken therefrom, Mrs. Willett filed her petition in the cause in the superior court praying for relief as above noticed. The superior court denied her prayer in that behalf, concluding, after receiving evidence upon the merits, that no such changed conditions had occurred since the awarding of the interlocutory or final decree as to call for any change in the decreed award of support money, or touching the custody of the children. A careful reading of the evidence convinces us that we would not be warranted in disturbing such disposition of Mrs. Willett's petition. Clearly, we think the evidence does not show any abuse of discretion of the court denying her petition.
The order is therefore affirmed.
MACKINTOSH, C.J., TOLMAN, ASKREN, and FRENCH, JJ., concur.